Title: To George Washington from Charles MacIver, 5 June 1786
From: MacIver, Charles
To: Washington, George



May it please your Excellency,
Alexandria5th June 1786. 3 P.M.

When I did myself the Honour to address your Excellency in Octr 1784, I expected, in a few Months, to have Money in Pocket, wherewith to appear before your Excellency, and to intreat your Patronage on what I always deemed an Occasion worthy of it. I am disappointed wholly. The four inclosed Accots are Samples of Disappointment on this Side of Potomac only. If ever I could be sordid enough to wish any Citizen of America possessed of royal Revenues & Domains, it should be your Excellency; but as this is inconsistent with my Principles, I only look to you with the cordial Respect due to a Fellow-citizen of the most exalted Virtues; & so far I am ambitious to enjoy your Countenance on the Subject of the Proposal irregularly laid before

you in the inclosed Papers, which I have not Time to transcribe, because I shall want them again by the next Opportunity you have to Town, as I have promised to exhibit next Saturday.
The disaffected exert themselves against me, as they have no Favour to expect from one whose Misfortunes they have always insulted; whose Feelings they have always outraged. Numbers are misinformed, and because I deign not to be very explicite, support the first mentioned Class in supposing that I mean to be illiberal: and the Ladies, who did not attend my Lecture in 1778, are given to believe that I mean to treat them as a Satyrist. In this Emergency, I should be happy if your Excellency lived nigher, that I might endeavour to shew you I meant always to be an useful Citizen. If this appeared to your Excellency, you would perhaps countenance by your Presence.
I cannot find a Piece I wrote in May 1776, on the political Balance, practicable on Republican Principles. With candid Allowances, I wished to inclose it. It was in Opposition to a Party in Virginia.
I wrote several Pieces, for the Maryland Commitees and Conventions at the same Time; but cannot find them.
I never wished to be known as the Author of some Pieces wrote at that Time, because I wished them to be ascribed to Characters of Eminence, and of natural as well as political Attachements to the American Cause. Colo. William Fitzhugh of Maryland advertized for an Interview with the unknown Writer of one Piece; of which one Peter Cams tried to avail himself. But unfortunately he was then too deficient in the common Principles of Grammar, to gain much Credit.
I am somewhat disordered by necessary Attendance on a sickly Family, & hope your Excellency will not impute my Hurry to the least Disrespect; from which no Man can be more distant than, Your Excellency’s most obedient & dutiful Servant

Chas MacIver


living at a House of Mr Hartshorn’s, on Fairfax Street, betwixt Duke & Wilks Street.

